Citation Nr: 0108895	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-05 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946 and from November 1950 to December 1968.  He dies in 
November 1994.  The appellant is the widow of the veteran.

This appeal arises from a December 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) in which the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death was denied.  In that decision, the RO granted 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 based upon the 
veteran's status as totally disabled due service-connected 
disabilities for 10 years prior to his death and granted 
entitlement to Dependents Educational Assistance under 
38 U.S.C.A. § Chapter 35.  

A hearing was held in July 1997 at the RO in Los Angeles, 
California before the undersigned Member of the Board of 
Veterans' Appeals (the Board).

This case was previously before the Board in November 1997, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
appellate consideration.


Matter for clarification

In a Supplemental Statement of the Case (SSOC) issued in 
November 1999, the RO appeared to determine that eligibility 
for Dependents' Educational Assistance was not established 
under 38 U.S.C. § Chapter 35.  However, as noted above that 
claim had previously been granted in the RO's December 1994 
rating action.  This matter is referred to the RO for 
clarification, which should be added to the claims folder.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in November 
1994 as listed on the death certificate was acute cardiac 
arrest due to acute myocardial infarction due to 
arteriosclerotic heart disease.  Other significant conditions 
listed as contributing to death, but not related to the 
aforementioned causes, were chronic renal failure and seizure 
disorder.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gastrectomy; hemorrhoids; 
low back and cervical muscle sprain; residuals of a brain 
concussion with a history of a skull fracture, and residuals 
of an appendectomy.

3.  A preponderance of the medical evidence of record 
indicates that arteriosclerotic heart disease and chronic 
renal failure were not shown to be present or coincident with 
service, were not the result of injury suffered or disease 
contracted during service, and were not etiologically related 
to the service-connected disabilities.

4.  A preponderance of the medical evidence of record 
indicates that seizures did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.
CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that the veteran's service-connected seizures were a 
factor in his demise.  She has pointed to the death 
certificate as evidence in support of her claim.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the appellant's claim and render a decision.

Factual Background

The service medical records reflect the veteran sustained a 
shrapnel wound of the head in 1951 and subsequently 
experienced headaches.  The records also reflect that in 
August 1961, the veteran sustained a concussion of the brain 
after he was struck on the head by a 2 x 4 of lumber when it 
fell from the roof of his home.

Medical board proceedings which took place in 1968 reflected 
that the veteran had sustained disabilities during service 
which included: motility disorder of the esophagus, sliding 
esophageal hiatal hernia, peptic esophagitis, post-
gastrectomy dumping syndrome, and hemorrhoids; chronic low 
back and cervical strain; and a fracture of the bones of the 
skull with insertion of a silver plate.  A medical discharge 
was recommended.  The separation examination conducted in 
November 1968 indicated that presence of a scar in the left 
temporal region of the skull.  

There was no indication of cardiovascular disease during 
service.

A VA examination was conducted in June 1969. The veteran 
complained of frequent headaches and "dizzy spells".  

By rating action of October 1969, the RO granted entitlement 
to service connection for residuals of a gastrectomy with a 
history of esophageal hernia, for which a 60 percent 
evaluation was assigned; headaches, residual of a brain 
concussion with a history of a skull fracture, for which a 10 
percent evaluation was assigned.  Service connection was also 
granted for hemorrhoids, low back and cervical muscle strain 
and residuals of an appendectomy, for which noncompensable 
evaluations were assigned.

The veteran was hospitalized from September to November 1969.  
The record revealed that the day prior to admission, the 
veteran had an episode of blacking out and that the same 
evening he had two episodes of losing consciousness.  
Diagnoses which included rule out convulsive disorder were 
made.     

In March 1971, the veteran underwent a VA neurological 
examination at which time he reported a history of five 
seizures in the past.  An impression of a history of an 
inadequately controlled convulsive disorder was made.  

By rating action of November 1971, entitlement to individual 
unemployability was granted.  The basis of this decision was 
medical evidence which indicated that the veteran was 
experiencing seizures which were related to his service-
connected disabilities.  The RO noted that it was unclear 
whether the seizures were hypoglycemic seizures due to the 
gastrectomy residuals or the residual of the brain 
concussion, but in either event the seizures were related to 
service.  

The veteran was hospitalized again from January to February 
1972 during which time he underwent gastroesophagoscopy.  The 
diagnoses included status post gastrectomy with secondary 
dumping syndrome and a seizure disorder.  By rating action of 
October 1972, the RO granted entitlement to service 
connection for hypoglycemia secondary to postoperative 
residuals of a gastrectomy.  

The veteran was hospitalized from October to November 1981; a 
15 year history of a seizure disorder was noted.  A VA 
examination was conducted in January 1982.  A history of a 
skull fracture in service was noted.  Complaints of migraine 
headaches and grand mal seizures was made.  A history of a 
left cerebrovascular accident in 1971 was noted.  Impressions 
of right cerebrovascular accident and seizure disorder, 
possibly due to cerebrovascular accident were made.

The veteran was hospitalized from July to August 1986 at 
which time a history of a seizure disorder, secondary to a 
shrapnel injury to the head, was noted.  The report stated 
that his last seizure was more than a year previously and 
that he was maintained on Dilantin.  Diagnoses which included 
a seizure disorder were made.  

The veteran died in November 1994 at the age of 71.  
According to the Certificate of Death, the immediate cause of 
death was acute cardiac arrest due to myocardial infarction 
due to arteriosclerotic heart disease.  Other significant 
conditions contributing to death but not related to the 
listed cause were identified as chronic renal failure and 
seizure disorder.  No autopsy was performed.

In November 1994, the appellant filed an application for 
dependency and indemnity compensation, death pension and 
accrued benefits by a surviving spouse.  As noted in the 
Introduction, in a December 1994 rating action the RO granted 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 based upon the 
veteran's status as totally disabled due to service-connected 
disabilities for 10 years prior to his death.  A claim of 
entitlement to Dependents Educational Assistance under 
38 U.S.C.A. § Chapter 35 was also granted.  The decision 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The RO's  
reasons for its denial of service connection for the cause of 
the veteran's death was that there was no evidence of a heart 
condition during service and that there was no evidence which 
linked the veteran's fatal heart condition to his military 
service.

The appellant presented testimony at a hearing held before 
the undersigned member of the Board in July 1997.  The 
appellant testified that the veteran sustained a head injury 
during service resulting in seizures which got worse over 
time.  At the hearing, the appellant submitted additional 
evidence accompanied by a waiver of review of that evidence 
by the agency of original jurisdiction (the RO).  The 
evidence included a statement authored by the appellant in 
which she stated that the veteran's grand mal seizures caused 
him to appear dead without a pulse, when they occurred and 
that a seizure had caused respiratory arrest, from which he 
never regained consciousness.  

Also submitted were the veteran's terminal hospital records 
reflecting that he was hospitalized from October 17, 1994 to 
November 4, 1994.  These records revealed that the veteran 
had been admitted with pneumonia, and that he had a known 
case of chronic renal failure with chronic hemodialysis.  A 
history of myocardial infarction (x 3), percutaneous 
transluminal coronary angioplasty in November 1992 and 
November 1993, as well as a history of hypertension, a 
seizure disorder and right temporal skull fracture was noted. 
A cardiology consultation conducted on October 27, 1994 
yielded impressions of status post cardiorespiratory arrest, 
severe pneumonia, coronary artery disease and chronic renal 
failure.  During the hospitalization, the veteran had chronic 
renal failure, following which he was unresponsive and 
comatose.  The veteran then developed bradycardia and 
expired.  The doctor indicated that most likely, at that 
point, the problem was acute myocardial infarction.

In  its November 1997 remand, the Board requested that 
additional evidentiary development to include obtaining a 
medical opinion addressing: 1) whether the veteran's seizure 
disorder began in service; 2) whether the veteran's seizure 
disorder was secondary to either the service- connected head 
injury or service- connected hypoglycemia; and 3) whether 
there was a reasonable possibility that the veteran's seizure 
disorder was of such severity a) as to contribute 
substantially or materially to the veteran's death; b) that 
it combined with other disorders to cause death; or c) that 
it aided or lent assistance to the production of death; or d) 
that it had a material influence in accelerating death. 

In October 1999, pursuant to the Board's 1997 remand, a 
review of the claims folder was undertaken and the requested 
medical opinion was provided by a VA physician.  The 
reviewing physician noted that a record dated in August 1961 
reflected that the veteran had been struck on the head by a 
piece of lumber and that subsequently, records dated in 1969 
described episodes of blacking out.  Also identified was a 
neurological examination reported dated in March 1971, which 
indicated that the veteran had been having tonic-clonic 
seizures.

The VA physician opined that the veteran's seizure disorder 
may be related to the head injury which occurred in 1961, but 
that it was unlikely to be related to hypoglycemia which was 
noted in a 1971 medical record.  The physician opined that it 
was unlikely that the veteran's seizure disorder was of such 
severity as to contribute substantially or materially to his 
death or that it combined with other disorders to cause 
death.  The doctor opined that it was likely that the 
veteran's death was cause by a combination of systemic 
factors including his coccidioidomycotic, chronic renal 
failure and cardiac arrest.  The doctor concluded that it was 
unlikely that the seizure disorder aided or lent assistance 
to death or that it had a material influence in accelerating 
death.

In a SSOC issued in November 1999, the RO denied entitlement 
to service connection for the cause of the veteran's death.

In December 1999, the appellant furnished a response to the 
November 1999 SSOC.
In essence, she reiterated her contention that the veteran 
"died from the seizure."  The appellant's representative 
submitted a statement in her behalf (VA Form 646) in December 
2000.

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312.

Analysis

Initial matters - duty to assist/standard of proof

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3a, 114 State. 2096, 2097-98 (2000) [to be 
codified as amended at 38 U.S.C. § 5103A].

In this case, the duty to assist the appellant in the 
development of her claim under the VCAA has been met.  By 
virtue of the September 1995 Statement of the Case (SOC) and 
the November 1999 SSOC issued during the pendency of the 
appeal, the appellant and her representative have been given 
notice of the type of information, medical evidence, or lay 
evidence necessary to substantiate her claim and they have 
been accorded the opportunity to submit such evidence.  As 
noted in the factual background section above, both the 
appellant and her representative responded to the SSOC.

Furthermore, this case was remanded by the Board in 1997 in 
order to obtain additional evidence including a medical 
opinion addressing the material questions presented by this 
claim.  A VA medical opinion addressing such questions as 
furnished in October 1999 and has been summarized above.  

A review of the record also reflects that the appellant had 
an opportunity to present testimony before this member of the 
Board in July 1997.  The appellant also submitted additional 
evidence at the time of the hearing.  At this juncture, 
neither the appellant or her representative have identified 
any additional evidence pertinent to the claim which has not 
already been obtained for the record.

The Board notes that the VCAA eliminated the concept of well 
grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991).  However, 
the RO did not find the appellant's claim to be well grounded 
but rather rendered a decision on there merits of the claim.  
See both the SOC and the SSOC.  The Board therefore does not 
believe that readjudication of this issue by the RO is 
necessary, since the RO has already adjudicated the 
appellant's claim under the correct standard.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether [s]he has 
been prejudiced thereby].  

In short, a remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The appellant in essence maintains that the veteran's 
service-connected seizures contributed substantially or 
materially to the veteran's death.  

To briefly restate the salient evidence, the veteran died at 
the age of 71 in November 1994.  The immediate cause of death 
listed on the death certificate was acute cardiac arrest due 
to myocardial infarction due to arteriosclerotic heart 
disease.  Other significant conditions contributing to death 
included a seizure disorder.  

The record does not indicate that service connection was ever 
in effect for a heart condition, nor does the appellant 
appear to contend that the veteran's heart condition was 
related to his service.  The Board observes in passing that 
the medical evidence of record does not demonstrate that a 
heart condition existed during the veteran's service or 
during the one year presumptive period thereafter.
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (2000).  Rather, the 
appellant maintains that seizures played a part in the 
veteran's death.  

It is also initially noted that the cause of the veteran's 
seizures has been variously ascribed to a shell fragment 
wound in 1951, a head injury in 1961 and hypoglycemia 
resulting from gastrointestinal disease, all of which are 
arguably related to the veteran's service and/or a service-
connected disability; and a reported history of 
cerebrovascular accident in 1971, which is not documented in 
the medical reports. 

The 1999 opinion of the VA physician suggests that the 
veteran's seizures may be related to his service connected 
head injury, although the evidence reflects that this 
relationship has not been conclusively established.  The 
Board believes that the evidence as to this matter is in 
equipoise and the benefit of the doubt rule discussed 
applies.  Accordingly, the Board will assume for the purposes 
of this decision that   
The seizures listed in the veteran's death certificate are 
related to his military service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

However, as will be discussed below, a preponderance of the 
probative evidence does not establish that seizures, even if 
service connected, caused or contributed substantially or 
materially to the veteran's death.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  

In support of her claim, the appellant has provided a number 
of her own statements, including sworn hearing testimony, to 
the effect that the veteran's seizures caused his death.  
However, the record does not show that the appellant 
possesses the requisite experience, training or education to 
qualify as a medical expert in order for her statements to be 
considered competent medical evidence as to the questions 
presented in her appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  
Accordingly, her opinion is accorded no weight of probative 
value by the Board.

The Board has identified the death certificate itself as 
supporting the appellant's contention.  Although the cause of 
the veteran's death was listed as acute cardiac arrest due to 
myocardial infarction due to arteriosclerotic heart disease, 
a seizure disorder was identified as a significant condition 
contributing to death.  However, that conclusion is 
inconsistent with the findings made in the terminal hospital 
records, which mention the seizure disorder only by history.  
Nor was any explanation provided detailing the basis for that 
conclusion.  

Of particular importance is the report of October 27, 1994 
cardiology consultation, which status post cardiorespiratory 
arrest, severe pneumonia, coronary artery disease and chronic 
renal failure.  A seizure disorder was not mentioned.  This 
report is consistent with the remainder of the terminal 
hospitalization report, which did not implicate the veteran's 
seizure disorder as a factor in his terminal illness.  

The Board also views as significant evidence the VA medical 
opinion which was provided in 1999 specifically in response 
to the questions presented in the Board's remand.  This 
opinion, which has been summarized above, addressed the 
nature of the relationship between the veteran's seizures and 
the cause(s) of his death.  In that opinion the VA physician, 
having reviewed the claims folder, opined that it was likely 
that the veteran's death was caused by a combination of 
systemic factors including his coccidioidomycotic pneumonia, 
chronic renal failure and cardiac arrest.  The doctor 
concluded that it was unlikely that the seizure disorder 
aided or lent assistance to death or that it had a material 
influence in accelerating death.
The Board places great weight of probative value on this 
opinion, since it was rendered after a thorough review of the 
record and was produced in response to specific questions of 
the Board on the matter at issue.

Supporting the VA doctor's opinion are the veteran's terminal 
hospitalization records themselves.  These records implicated 
conditions including chronic renal failure and acute 
myocardial infarction in conjunction with the veteran's 
death.  Although, a history of seizures was referenced, there 
was no mention or indication in the terminal hospitalization 
records of seizures, or of the veteran's service connected 
head injury, as a factor's causing or even materially 
contributing to the cause of the veteran's death.  

After having carefully considered the pertinent evidence of 
record, the Board finds that although the seizure disorder 
was listed as a significant condition contributing to death, 
this is of relatively little probative value in light of the 
lack discussion of this condition in conjunction with the 
veteran's death in the terminal medical records and the lack 
of any explanation supporting this conclusion.  Furthermore, 
the record contains a fully informed medical opinion of a VA 
physician, indicating that: (1) it was unlikely that the 
veteran's seizure disorder was of such severity as to 
contribute substantially or materially to his death or that 
it combined with other disorders to cause death; (2) it was 
likely that the veteran's death was cause by a combination of 
systemic factors including his coccidioidomycotic pneumonia, 
chronic renal failure and cardiac arrest and (3) that it was 
unlikely that the seizure disorder aided or lent assistance 
to death or that it had a material influence in accelerating 
death.

In summary, for the reasons and bases expressed above, the 
Board concludes that the weight of the probative medical 
evidence does not establish that the veteran's seizures 
caused or contributed substantially or materially to the 
veteran's death.  Put another way, the preponderance of the 
evidence does not indicate that there may be a reasonable 
basis for holding that the veteran's service-connected 
seizure condition was of such severity as to have a material 
influence in accelerating his death.     

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

